UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6794


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WEBSTER DOUGLAS WILLIAMS, III,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:12-cr-00969-RBH-1; 4:17-cv-00350-
RBH)


Submitted: August 17, 2017                                        Decided: August 22, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Webster Douglas Williams, III, Appellant Pro Se. William E. Day, II, Assistant United
States Attorney, Florence, South Carolina; Stanley D. Ragsdale, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Webster Douglas Williams, III, seeks to appeal the district court’s orders denying

his motions for default judgment and to strike the Government’s response to Williams’

28 U.S.C. § 2255 (2012) motion. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541, 545-46 (1949). The orders Williams seeks to appeal are neither final orders nor

appealable interlocutory or collateral orders. Accordingly, we deny Williams’ motions to

strike the Government’s response and to correct error and we dismiss the appeal for lack

of jurisdiction. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                            DISMISSED




                                           2